            Case 2:20-cv-03539-CMR Document 29 Filed 12/02/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

State of Connecticut, et al                   :
                                              :
                Plaintiffs                    :
                                              :
       v.                                     :       HON. CYNTHIA M. RUFE
                                              :
Sandoz, Inc. et al                            :       Civil Action No. 20-cv-03539
                                              :
                Defendants                    :

                                Praecipe to Issue Alias Summons

TO THE CLERK OF THE COURT:

       On June 10, 2020, undersigned counsel for the Plaintiff States filed a Complaint against

the Defendants in the District Court of Connecticut. Said case was transferred to the Eastern

District Court of Pennsylvania on July 15, 2020.

       On September 8, 2020, the Defendants filed a Joint Stipulation to Waive Service and

Extend the Deadline for Defendants to Respond to the States’ June 10, 2020 Complaint. Defendant

Mallinckrodt plc. was not a stipulating defendant.

       At this time, counsel for the Plaintiff States is respectfully requesting the Clerk to issue an

alias summons so that service can be completed.




                                                  1
        Case 2:20-cv-03539-CMR Document 29 Filed 12/02/20 Page 2 of 2




Date: December 2, 2020                    Respectfully submitted,

                                          __/s/ Laura J. Martella________________
                                           Laura J. Martella
                                           Federal Bar No. ct27380
                                           Assistant Attorney General
                                           Office of the CT Attorney General
                                           165 Capitol Avenue
                                           Hartford, CT 06106
                                           Tel: (860) 808-5040
                                           Fax: (860) 808-5391
                                           Email: laura.martella@ct.gov




                                      2
